Citation Nr: 1800859	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-26 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from June 1974 to August 1974. 

In December 2016, the Appellant testified at a video hearing before the undersigned.  The transcript is of record.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Philadelphia, PA that denied service connection for cause of death.  

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Service Treatment Records (STR's) reveal that on an April 1974 induction examination, the Veteran also acknowledged being hospitalized in 1965 for pneumonia and in the same year failing an army physical.  The Veteran's chest x-ray on his induction examination was negative. 

July 1974 STR's reveal that the Veteran was diagnosed with tuberculosis during his fourth week of boot camp.  The military examiner noted that the patient was unfit for service and should be separated. 

On an August 1974 STR, the examiner noted that the Veteran was unfit for service due to his tuberculosis diagnosis and that the Veteran's condition was not incurred or aggravated during his period in service.  

The Veteran was not service connected for any disabilities at the time of death.  He died in January 2010.  The cause of death was advanced stage 4 cancer of unknown primary site, with a hemorrhage and a malignant lung mass.  He died at Pitt Memorial Hospital in Greenville, North Carolina.

The Veteran's last medical examination of record is a private examination and appears to have occurred on December 2009.  On this examination the Veteran was examined for chest pains with no mention as to the etiology of his cancer or tuberculosis and whether either was related to service.  It is noted that the terminal hospital records are not on file, nor are there may records of any treatment for the Veteran over the years.  All pertinent records, including those of the terminal hospitalization should be obtained prior to the entry of an appellate decision in this case.

An opinion by a VA examiner is also indicated to make a determination as to the etiology of the Veteran's death was in any way related to active service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, any outstanding VA or private treatment records pertaining to the issue on appeal.  The Appellant's assistance in identifying and obtaining these records should be requested as needed.  This should include records of any medical treatment that the Veteran had after separation from service, and should include all records of the terminal hospitalization from Pitt Memorial Hospital.  All attempts to obtain records should be documented in the electronic record.

2.  Send the claims folder and all records obtained to an appropriate specialist. After a thorough review of all available medical records, the examiner should provide a complete description regarding the etiology of the pathology that caused the Veteran's death, to include whether it was related to the tuberculosis or other event noted in service.

3.  Then, if any determination remains unfavorable to the Appellant, she and her representative should be furnished a supplemental statement of the case (SSOC).  The Appellant and her representative should be afforded the applicable time period in which to respond to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




